  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 1 of 9 Page ID
                                    #:6565



 1 C. D. Michel – SBN 144258
   cmichel@michellawyers.com
 2 Sean A. Brady – SBN 262007
 3 sbrady@michellawyers.com
   Matthew D. Cubeiro – SBN 291519
 4 mcubeiro@michellawyers.com
   MICHEL & ASSOCIATES, P.C.
 5 180 East Ocean Boulevard, Suite 200
 6 Long Beach, CA 90802
   Telephone: 562-216-4444
 7 Facsimile: 562-216-4445
 8 Attorneys for Plaintiffs
 9
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12                               SOUTHERN DIVISION
13
     STEVEN RUPP, et al.,                        Case No.: 8:17-cv-00746-JLS-JDE
14
15                            Plaintiffs,        PLAINTIFFS’ MEMORANDUM
                                                 OF POINTS AND AUTHORITIES
16               vs.                             IN SUPPORT OF MOTION TO
                                                 EXCLUDE THE TESTIMONY OF
17   XAVIER BECERRA, in his official             DEFENDANT’S EXPERT
18   capacity as Attorney General of the State   WITNESS LUCY P. ALLEN
     of California,                              UNDER FEDERAL RULE OF
19                                               EVIDENCE 702
                              Defendant.
20                                               Hearing Date:    July 5, 2019
                                                 Hearing Time:    10:30 a.m.
21                                               Judge:           Josephine L. Staton
22                                               Courtroom:       10A
23
24
25
26
27
28
                                  1
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 2 of 9 Page ID
                                    #:6566



 1         Plaintiffs submit this memorandum in support of their motion to exclude the
 2 testimony of Defendant’s expert witness Lucy Allen pursuant to Rule 702 of the
 3 Federal Rules of Evidence. Plaintiffs contend that per the evidentiary standards for
 4 the admissibility of expert witness testimony under Rule 702 and elucidated in
 5 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Ms. Allen’s
 6 testimony is not admissible.
 7                                STATEMENT OF FACTS
 8         The State offers the report of Lucy Allen as expert opinion in support of its
 9 Motion for Summary Judgment. In her report, Allen describes the scope of her
10 assignment as follows:
11         I have been asked by the Office of the Attorney General of California
           to analyze the use of assault weapons (as defined under California
12
           law), including assault rifles, in public mass shootings. [FN] In
13         addition, I have been asked to analyze the use of large-capacity
           magazines (magazines capable of holding more than ten rounds) in
14
           public mass shootings, particularly as they are used in conjunction
15         with assault weapons in such mass shootings.
           [FN]: It is my understanding that the primary provisions of California
16
           law that are relevant to this case are: California Penal Code sections
17         30510 and 30515, and California Code of Regulations, title 11,
18         section 5499. See, for example, California Department of Justice:
           “What is considered an assault weapon under California law?” and
19         “What are AK and AR-15 series weapons?”
20         https://oag.ca.gov/firearms/regagunfaqs, accessed October 25, 2018.

21         Declaration of Sean A. Brady (“Brady Decl.”), Ex. 1 at p. 1.
22         In her deposition, she confirmed that her assignment was limited to the
23 statement above, and she did nothing else. Brady Decl., Ex. 2, at p. 7:8-11.
24         In performing her assigned tasks, Allen and her team analyzed a body of data
25 gathered by the publication Mother Jones and another body of data gathered by the
26 Citizens Crime Commission of New York City. Brady Decl., Ex. 1 at p. 4. They then
27 combined those two data sets “and searched news stories on each mass shooting to
28 obtain additional details on the types of weapons used.” Id. at 5. They then
                                  2
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 3 of 9 Page ID
                                    #:6567



 1 “compared the details on the weapons used in each shooting to the list of prohibited
 2 firearms and features specified in California law to identify, based on this publicly
 3 available information, which mass shootings involved the use of Assault Weapons or
 4 more specifically Assault Rifles,” and which involved the use of “large capacity
 5 magazines.” Id.
 6         Based on this analysis, Allen says that her and her team found that: (1)
 7 “assault rifles” are often used in public mass shootings; (2) casualties are higher in
 8 public mass shootings when an “assault rifle” is used; (3) “large capacity
 9 magazines” are often used in public mass shootings; and (4) casualties are higher in
10 public mass shootings when a “large capacity magazine” is used. Id.
11                                  LEGAL STANDARD
12         Rule 702 of the Federal Rules of Evidence provides for the admissibility of
13 expert testimony in the federal courts, and sets the following standards:
14         If scientific, technical, or other specialized knowledge will assist the
           trier of fact to understand the evidence or to determine a fact in issue,
15
           a witness qualified as an expert by knowledge, skill, experience,
16         training, or education, may testify thereto in the form of an opinion or
           otherwise, if (1) the testimony is based upon sufficient facts or data,
17
           (2) the testimony is the product of reliable principles and methods,
18         and (3) the witness has applied the principles and methods reliably to
           the facts of the case.
19
20         Fed. R. Evid. 702.
21 Although Rule 702 allows courts discretion to admit expert testimony, such
22 testimony is nevertheless inadmissible if it fails to meet two key requirements: (1) it
23 must be based on the special knowledge of the expert; and (2) it must be helpful to
24 the finder of fact. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
25 589-91 (1993); Andrews v. Metro North Commuter R. Co., 882 F.2d 705, 708 (2nd
26 Cir. 1989) (“For an expert’s testimony to be admissible … it must be directed to
27 matters within the witness’ scientific, technical, or specialized knowledge and not to
28
                                  3
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 4 of 9 Page ID
                                    #:6568



 1 lay matters which a jury is capable of understanding and deciding without the
 2 expert’s help.”
 3         Furthermore, “Rule 702 embodies the twin concerns of reliability … and
 4 helpfulness.” The test for reliability is the soundness of the expert’s methodology,
 5 not the accuracy of the conclusions. Reliable testimony must also be helpful, and the
 6 trial judge “may exclude testimony that falls short of achieving either end.” Stillwell
 7 v. Smith & Nephew, Inc., 482 F.3d 1187, 1192 (9th Cir. 2007). The burden is on the
 8 party offering the proposed expert opinion to prove by a preponderance of the
 9 evidence that the testimony satisfied the requirements for admissibility. See Daubert,
10 509 U.S. at 592 n.10. Moreover, an expert’s suitability for testimony in a case
11 depends on the facts of the particular case; just because an expert may be qualified to
12 opine on one subject does not have any bearing on that expert’s suitability to opine
13 on another unrelated subject. See Jones v. Lincoln Elec. Co., 188 F.3d 709, 723 (7th
14 Cir. 1999).
15         Consequently, not all opinions that happen to be held by an expert are “expert
16 opinions.” See United States v. Benson, 941 F.2d 598, 604 (7th Cir. 1991). As such,
17 opinions that fall outside the expert’s area of expertise are inadmissible. See Watkins
18 v. Schriver, 52 F.3d 769, 711 (8th Cir. 1995) (affirming exclusion of a neurologist’s
19 testimony “that the [plaintiff’s neck] injury was more consistent with being thrown
20 into a wall than with a stumble into the corner”). Impressive professional
21 qualifications alone are insufficient; the expert must have sufficient specialized
22 knowledge to assist the trier of fact in deciding the issues in the case. See Belk, Inc.
23 v. Meyer Corp., U.S., 679 F.3d 146, 162-163 (4th Cir. 2012).
24         To summarize, expert witness opinion is admissible where 1) it is based on
25 specialized knowledge of a scientific or technical nature, 2) it is helpful to the trier
26 of fact, 3) the expert is qualified to give the opinion because the expert has sufficient
27 knowledge, skill, experience, or education, and 4) the opinion is reliable because it is
28
                                  4
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 5 of 9 Page ID
                                    #:6569



 1 based on facts and data, is the product of reliable principles and methods, and such
 2 methods have been properly applied to the facts.
 3                                    ARGUMENT
 4 I.      Allen’s Analysis Is Unreliable and Should Be Disregarded by this Court
           because She Is Not Qualified to Determine Whether a Rifle Meets the
 5         AWCA’s “Assault Weapon” Definition
 6         There is little doubt that Ms. Allen is a well-educated person with an extensive
 7 background in data analysis as an economic consultant. Brady Decl., Ex. 2, at p.
 8 8:22; Brady Decl., Ex. 1, at p. 1. Unfortunately for the State, impressive
 9 professional qualifications alone are insufficient to qualify a witness as an expert;
10 the expert must have sufficient specialized knowledge in the specific matter being
11 considered to assist the trier of fact in deciding the issues in the case. See Belk, Inc.
12 v. Meyer Corp., U.S., 679 F.3d 146, 162-163 (4th Cir. 2012). Allen does not meet
13 this standard.
14         Nowhere in her report does Allen claim to be an expert on the technical
15 aspects of firearms. And, in her deposition, she freely admits that her knowledge on
16 that subject is limited. Brady Decl., Ex. 2, at p. 33:13-16. She cannot say whether
17 anyone on her team assisting her had any technical firearms knowledge. Brady
18 Decl., Ex. 2, at p. 10:1-6. When describing her own personal experience with
19 firearms, which consisted of approximately six total occasions, Allen could not even
20 confirm whether what she was shooting was a rifle or shotgun. Brady Decl., Ex. 2, at
21 p. 11:15-17.
22         Yet, they undertook an assignment purporting to confirm that rifles used in
23 public mass shootings met the AWCA’s definition of “assault weapon,” which
24 depends in large part on knowing firearm technicalities, i.e., what pistol grips, flash
25 suppressors, or adjustable stocks are, or whether the make and model rifle is the one
26 listed in the AWCA or a slight variant thereof that is not an “assault weapon.”
27 According to the State’s very own expert, Michael Mersereau, there is an “expertise
28 needed to determine whether a weapon is actually an assault weapon;” one that even
                                  5
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 6 of 9 Page ID
                                    #:6570



 1 plenty of police officers enforcing that law lack. Brady Decl., Ex. 3 and Ex. 4.
 2 Neither Allen nor any member of her team have demonstrated that they possess that
 3 expertise.
 4          Accordingly, this Court should exclude the testimony of Lucy Allen as an
 5 expert in this matter for lacking the requisite special knowledge to independently
 6 verify whether an “assault weapon” was used in a public mass shooting.
 7 II.      Allen’s Analysis Is Unreliable and Should Be Disregarded by this Court
            because Her Methodology Omits Relevant Data, While Conflating
 8
            Irrelevant Data, Both of which Make it Appear “Assault Rifle” Use Has
 9          More of an Impact on Mass Shootings than They Actually Do
10       One of Allen’s conclusions is that casualties are higher in public mass shootings
11 when an “assault rifle” is used. There are two problems with her methodology in
12 reaching that conclusion. First, she does not provide a reasonable justification for
13 limiting her analysis to “public” mass shootings, rather than considering all mass
14 shootings. Second, she counts victims shot with a non-“assault rifle” among the
15 victims of “assault rifle” shootings.
16          A.    Allen artificially restricted her analysis to public mass shootings
17          Allen omits private mass shootings from those she analyzed based on her
18 uncorroborated assumption that the California Legislature’s intent in enacting the
19 AWCA was to prevent public, but apparently not other, mass shootings. Brady Decl.,
20 Ex. 2, at p. 38:20-25. In doing so, Allen has restricted her data to a subset of mass
21 shootings that could give a skewed view of the impact “assault rifles” might have in a
22 mass shooting.       Because it is possible to manipulate conclusions by defining
23 beforehand what data and criteria are relevant for conducting the analysis, a person
24 analyzing a phenomenon like mass shootings needs to have an analytical-based
25 justification for omitting significant amounts of seemingly relevant data. Because
26 Allen has failed to provide a convincing reason beyond her belief of what California
27 is interested in here, her conclusions are unreliable and should thus be disregarded.
28
                                  6
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 7 of 9 Page ID
                                    #:6571



 1         B.     Allen commingles casualties from non “assault rifles” in her figures
                  for casualties from “assault rifles,” inflating the latter, while
 2                lowering the former.
 3         Allen summarizes her findings in a table in her report. Brady Decl., Ex. 1, at
 4 p. 7. She breaks down the mass shootings she analyzed into categories based on
 5 “Weapon Used” and then averages the fatalities for each respective category. Id.
 6 The “Assault Rifle” category shows the highest average of fatalities and injuries. Id.
 7 But, in her deposition, Allen admitted that she included in the “assault rifle”
 8 category victims who were shot by a non-“assault rifle” as long as the shooter used
 9 an “assault rifle” at some point during the shooting. Not only does this approach
10 artificially inflate the number of “assault rifle” casualties, it simultaneously
11 artificially reduces the number of non-“assault rifle” casualties by keeping them in
12 the “assault rifle” category. This double impact dooms Allen’s entire analysis.
13 Without segregating out which weapon caused an individual death, the entirety of
14 Allen’s findings on the average number of casualties associated with each category
15 of weapon in mass shootings are irreparably contaminated and unreliable.
16         To illustrate the problem, the Aurora theater shooter used an “assault rifle,” a
17 shotgun, and a handgun. Brady Decl., Ex. 1, at Appendix B pg. 2 and C pg. 5.
18 Despite some victims in that shooting possibly having been injured or killed by a
19 shotgun or handgun, Allen nevertheless counted them as “assault rifle” victims.
20 This problem is not an isolated incident, but rather widespread in Allen’s analysis.
21 Of the 27 shootings involving an “assault rifle” that Allen analyzed, 19 of them
22 involved the shooter using other non-“assault rifle” firearms. Id. at Appendix B and
23 C.
24         Allen’s testimony on the subject of “assault rifle” use and resulting casualties
25 is therefore unreliable and should be disregarded by this Court.
26 / / /
27 / / /
28
                                  7
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
  Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 8 of 9 Page ID
                                    #:6572



 1 III.    Allen’s Analysis of “Large Capacity Magazines” Is Irrelevant and Should
           Be Disregarded by this Court as Unhelpful
 2
 3         Nowhere in her report does Allen explain why her analysis on so-called “large
 4 capacity magazines” is relevant to this matter. Plaintiffs here do not even raise any
 5 issue concerning such magazines in this matter. Allen does not assert that such
 6 magazines are uniquely used in “assault rifles.” Nor does she claim that such
 7 magazines are necessary to operate “assault rifles.” To the contrary, her own report
 8 includes an analysis of a category of non-“assault rifles” used in mass shootings
 9 having such magazines. Brady Decl., Ex. 1, at p. 7. Accordingly, any analysis
10 concerning these magazines is irrelevant to this matter and thus unhelpful to this
11 Court and should be disregarded.
12                                     CONCLUSION
13         For the foregoing reasons, Lucy Allen should be disqualified as an expert in
14 this matter.
15
16 Dated: May 28, 2019                            MICHEL & ASSOCIATES, P.C.
17
                                                  /s/ Sean A. Brady
18                                                Sean A. Brady
19                                                Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28
                                  8
     MEMO. OF POINTS & AUTHORITIES ISO MOT. TO EXCLUDE TESTIMONY
 Case 8:17-cv-00746-JLS-JDE Document 103-1 Filed 05/28/19 Page 9 of 9 Page ID
                                   #:6573


 1                            CERTIFICATE OF SERVICE
 2                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 3                               SOUTHERN DIVISION
 4   Case Name: Rupp, et al. v. Becerra
 5   Case No.: 8:17-cv-00746-JLS-JDE

 6   IT IS HEREBY CERTIFIED THAT:
 7          I, the undersigned, am a citizen of the United States and am at least eighteen
     years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
 8   Beach, California 90802.
 9
            I am not a party to the above-entitled action. I have caused service of:
10
       PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN
11        SUPPORT OF MOTION TO EXCLUDE THE TESTIMONY OF
12    DEFENDANT’S EXPERT WITNESS LUCY P. ALLEN UNDER FEDERAL
                       RULE OF EVIDENCE 702
13
     on the following party by electronically filing the foregoing with the Clerk of the
14   District Court using its ECF System, which electronically notifies them.
15   Xavier Becerra
16   Attorney General of California
     Peter H. Chang
17   Deputy Attorney General
     E-mail: peter.chang@doj.ca.gov
18   John D. Echeverria
19   Deputy Attorney General
     E-mail: john.echeverria@doj.ca.gov
20   455 Golden Gate Ave., Suite 11000
     San Francisco, CA 94102
21
22          I declare under penalty of perjury that the foregoing is true and correct.
23
     Executed May 28, 2019.
24
                                             /s/ Laura Palmerin
25                                           Laura Palmerin
26
27
28


                               CERTIFICATE OF SERVICE
